internal_revenue_service department of the treasury index no legend partnership a t i a l o l e i trust ashington washington oc contact person telephone number in reference to cc dom p si plr-113101-98 oct t f w w w l t this letter responds to a letter dated date that was submitted by your authorized representative requesting a private_letter_ruling concerning the federal_income_tax consequences of proposed contributions of property to partnership plr-113101-98 ol the information submitted indicates that a b b and d are trust plans to distribute all of equal beneficiaries of trust its assets to the beneficiaries receive an undivided identical one-fourth interest in each asset of trust partnership each receive an x percent limited interest in partnership f partnership in exchange for a b in exchange for the assets a and d propose to contribute these assets to y percent interest in partnership and d plan to contribute cash to the parents of a and d will each and d will thus a e and b b c c a b the service has been requested to rule that no gain will be recognized by a internal_revenue_code on the transfer of the assets to partnership e b c d f or partnership under sec_721 of the sec_721 provides that no gain_or_loss shall be a contribution of property to the partnership in exchange for to any of its partners in the case recognized to a partnership or of an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 provides that no gain_or_loss will be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock_or_securities in such corporation and immediately_after_the_exchange the transferors are in control as defined in sec_368 of the corporation sec_351 provides that sec_351 will not apply to under sec_1 will be considered to be a transfer to an of the income_tax regulations a transfer of property transfers of property to an investment_company c after june investment_company if indirectly in diversification of the transferors' interests and ii real_estate_investment_trust or percent of the value of whose assets excluding cash and nonconvertible debt obligations are held for investment and are readily marketable stocks or securities or interests in regulated_investment_companies or real_estate_investment_trusts the transfer results directly or a regulated_investment_company a corporation more than the transferee is a b i c a sec_1002 of the taxpayer_relief_act_of_1997 pub the act amended sec_351 no l for stat transfers after june date subject_to certain transitional relief provisions of the act is intended to expand the types of assets in taxable years ending after such section plr-113101-98 to a transferee sec_1_351-1 however the act is not intended to alter the c to include certain assets in considered in determining whether a transfer is described in sec_1_351-1 addition to readily marketable stocks or securities and interests in regulated_investment_companies and real_estate_investment_trusts requirement of will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in the diversification of the transferors' interests see s rep no no 105th cong that act partnership would qualify as were incorporated ii c as amended by the an investment_company if it has been represented i that a transfer of property ist sess sec_1_351-1 h_r rep no for purposes of h_r 1st sess 105th cong 105th cong ist sess rep it sec_1_351-1 provides that the determination of whether a corporation is an investment_company is ordinarily made by reference to the circumstances in existence immediately_after_the_transfer in question that where circumstances change thereafter pursuant to a plan in existence at the time of the transfer this determination will be made by reference to the later circumstances however sec_1_351-1 also provides sec_1_351-1 provides that a transfer ordinarily results in the diversification of the transferors' interests if two or more persons transfer nonidentical assets in the exchange for this purpose if any transaction involves the transfer of one or more transfers of nonidentical assets which taken in the aggregate constitutes an insignificant portion of the total value of assets transferred then such transfers are disregarded for purposes of determining whether diversification has occurred if without recognition of gain subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification a plan to achieve diversification a plan which contemplates a a transfer is part of such as the determination of what constitutes an insignificant see revrul_87_9 c b a nonidentical asset cash constituting percent portion of the total value of transferred assets is issue transfer of of the total value of the transferred assets in a was not an insignificant portion for purposes of c situation where two percent of the total assets transferred are nonidentical the two percent transfer is insignificant and therefore disregarded for purposes of determining whether diversification has occurred sec_1_351-1 illustrates that ina holding that the a factual example sec_1 of sec_351 exchange plr-113101-98 b b in the present case z percent of the assets transferred to partnership are the four undivided and identical interests in the assets currently held by trust assets transferred to the partnership the cash from e and f nonidentical assets the transfer of cash constitutes an insignificant portion of the total value of the assets transferred and will be disregarded for purposes of the diversification requirement of only y percent of the total sec_1_351-1 i under these facts are accordingly after applying the law to the facts submitted and representations made we conclude that the proposed contributions to partnership by a and d of their undivided identical interests in the assets to be distributed by trust and the contribution of cash by e and f will not be treated as transfers to an investment_company within the meaning of sec_351 e partnership in exchange for interests in partnership under sec_721 d or partnership on the proposed contribution of assets to therefore no gain will be recognized by a b b c f except as otherwise provided we express no opinion regarding the federal_income_tax treatment of the proposed transaction under any other provision of the code or regulations specifically no opinion is expressed as transaction is part of recognition of gain under sec_1_351-1 opinion is expressed concerning estate and gift_tax valuation issues that may arise regarding transfers_of_partnership_interests a plan to achieve diversification without furthermore no to whether the this letter is directed only to the taxpayers who requested sec_6110 provides that it may not be used or cited it as precedent under the power_of_attorney on file in this office a copy of this letter is being sent to partnership's authorized representative yours sincerely jeff erickson assistant to the branch chief branch office of assistant chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
